OPINION OF THE COURT
NYGAARD, Circuit Judge.
Appellant, John Davis, argues on appeal that his counsel was ineffective for failing to request a downward adjustment under U.S.S.G 3B1.3. He argues that he was a minor participant in the conspiracy. Appellant also argues that his counsel was ineffective for failing to object to a two-level upward adjustment for the possession and use of a special skill. Because both of these arguments raise issues of fact that must first be resolved by the District Court, we conclude that neither issue is ripe for appeal. Government of the Virgin Islands v. Forte, 806 F.2d 73, (3d Cir.1986) (An appellant may not raise ineffective assistance of counsel in a direct appeal when there is an insufficient record for appellate review.) Accordingly, we will dismiss the appeal.
TO THE CLERK:
Please file the foregoing opinion.